         Case 1:19-cr-00373-PGG Document 88 Filed 12/09/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA                  :

              v.                          :             S1 19 Cr. 373 (PGG)

MICHAEL AVENATTI                          :

            Defendant.             :
___________________________________

           DEFENDANT AVENATTI’S NOTICE OF MOTION IN LIMINE
           TO EXCLUDE EVIDENCE OF HIS FINANCIAL CONDITION

       PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law,

defendant Michael Avenatti, pursuant to Rules 401-403 of the Federal Rules of Evidence, will

move the Court, before the Honorable Paul G. Gardephe at the United States Courthouse, 500

Pearl Street, Courtroom 705, New York, New York 10007, for an Order excluding at trial

evidence of Mr. Avenatti’s financial condition and spending.

Dated: December 9, 2019

                                                 Respectfully submitted,

                                          By:    /s/Scott A. Srebnick
                                                 Scott A. Srebnick, P.A.
                                                 201 South Biscayne Boulevard, #1210
                                                 Miami, FL 33131
                                                 Telephone: (305) 285-9019
                                                 Facsimile: (305) 377-9937
                                                 E-Mail: Scott@srebnicklaw.com
         Case 1:19-cr-00373-PGG Document 88 Filed 12/09/19 Page 2 of 2



                                            By:    /s/Jose M. Quinon
                                                   Jose M. Quinon, P.A.
                                                   2333 Brickell Avenue, Suite A-1
                                                   Miami, FL 33129
                                                   Telephone: (305) 858-5700
                                                   Facsimile: (305) 358-7848
                                                   E-Mail: jquinon@quinonlaw.com

                                                   Attorneys for Defendant Michael Avenatti



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 9, 2019, I caused a true and correct copy of the

foregoing to be served by electronic means, via the Court’s CM/ECF system, on all counsel

registered to receive electronic notices.


                                            /s/Scott A. Srebnick
                                            Scott A. Srebnick
